Name: Commission Regulation (EC) NoÃ 1807/2005 of 4 November 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 5.11.2005 EN Official Journal of the European Union L 291/1 COMMISSION REGULATION (EC) No 1807/2005 of 4 November 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 November 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 4 November 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 48,9 096 41,4 204 59,0 999 49,8 0707 00 05 052 95,1 204 23,7 999 59,4 0709 90 70 052 110,1 204 49,9 999 80,0 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 624 88,1 999 88,1 0805 50 10 052 72,9 388 79,4 528 60,8 999 71,0 0806 10 10 052 116,8 400 238,9 508 242,7 624 181,1 720 95,2 999 174,9 0808 10 80 052 93,3 096 15,6 388 90,8 400 162,4 404 88,7 512 71,0 720 36,6 800 190,6 804 71,1 999 91,1 0808 20 50 052 88,2 720 50,7 999 69,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.